Exhibit 10.1


RESTRICTED STOCK UNIT AGREEMENT PURSUANT TO THE
ARES COMMERCIAL REAL ESTATE CORPORATION
AMENDED & RESTATED 2012 EQUITY INCENTIVE PLAN
THIS AGREEMENT (this “Agreement”) is entered into as of [●] between Ares
Commercial Real Estate Corporation, a Maryland corporation (the “Company”) and
the Person specified in Section 1 of this Agreement (the “Participant”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Ares Commercial Real Estate Corporation Amended and Restated 2012
Equity Incentive Plan (as amended and restated from time to time, the “Plan”).
W I T N E S S E T H
WHEREAS, the Company has adopted the Plan, a copy of which, as in effect on the
date hereof, has been delivered to the Participant, which is administered by the
Committee;
WHEREAS, pursuant to Section 4 of the Plan, the Committee may grant Restricted
Stock Units to Eligible Persons; and
WHEREAS, the Participant is an Eligible Person under the Plan.
NOW, THEREFORE, the parties agree as follows:
1.Grant of Restricted Stock Units. Subject in all respects to the Plan and the
terms and conditions set forth herein and therein, effective on the Grant Date
specified in this Section 1 (the “Grant Date”), the Company hereby awards to the
Participant the right to receive the number of shares of Common Stock specified
in this Section 1 (the “Restricted Stock Units”). Each Restricted Stock Unit
represents an unfunded, unsecured right to receive a share of Common Stock on
the Payment Date(s) specified in Section 2(d) hereof.
Name:
 
Number of Shares subject to Restricted Stock Units:
 
Grant Date:
 



2.    Vesting and Payment.
(a)    Vesting. The Restricted Stock Units granted pursuant to Section 1 hereof
shall vest in [●] equal installments on the first day of the quarter during
which each of the [●] anniversaries of the Grant Date occurs (the “Vesting
Dates”); provided that the Participant has not incurred a Termination of Service
prior to the applicable Vesting Date. There shall be no proportionate or partial
vesting in the periods between the Vesting Dates.







--------------------------------------------------------------------------------




(b)    Forfeiture. Except as expressly provided in Section 2(c) below, the
Participant shall forfeit to the Company, without compensation, any and all
unvested Restricted Stock Units upon the Participant’s Termination of Service
for any reason.
(c)    Acceleration.
(i)
If either the Participant incurs a Termination of Service due to death or
Disability, 100% of the Restricted Stock Units unvested as of the date of such
Termination of Service or Change of Manager Event, as applicable, shall vest on
such date, which shall be a Vesting Date.

(ii)
If, the Participant incurs a Termination of Service due to the termination of
Participant’s employment with Ares Operations LLC by Ares Operations LLC without
Cause (as defined below), any unvested portion of the Restricted Stock Units
scheduled to vest during the twelve (12) months immediately following the date
of such Termination of Service shall vest on such Termination of Service, which
shall be a Vesting Date.

(iii)
For purposes of this Agreement:

[(a)     "Change of Manager Event" means Ares Management Corporation or any of
its Affiliates ceases to be the manager of the Company or a sale of the Manager
(as defined in the Plan) (including a sale of more than 50% of the ownership
interests or substantially all of the business or assets of the Manager) to an
unrelated third party, except that the termination of the Management Agreement,
dated April 25, 2012, as amended, between the Company and Ares Commercial Real
Estate Management LLC (the Management Agreement) by action of the Manager (other
than as a result of the breach by the Company) or the Company for cause under
the Management Agreement shall not constitute a Change of Manager Event and the
Participant shall forfeit to the Company, without compensation, any and all
unvested Restricted Stock Units, unless the Committee permits the Participant to
retain or vest in the Restricted Stock Units notwithstanding such termination.]
[(b)]     “Cause” shall have the meaning set forth in the Ares Management
Corporation Second Amended & Restated 2014 Equity Incentive Plan, as such plan
may be amended or restated from time to time (the “Ares Equity Plan”).
Notwithstanding anything herein to the contrary, if the Participant’s employment
or service with Ares Operations LLC is terminated for Cause (as defined under
the Ares Equity Plan), the Participant shall automatically be deemed to have
incurred a Termination of Service for Cause hereunder.


2



--------------------------------------------------------------------------------




(d)    Payment. Subject to Section 6 of this Agreement, the Company shall, as
soon as reasonably practicable following a Vesting Date (and in no event later
than March 15th of the calendar year following the calendar year in which the
applicable Vesting Date occurs) (each, a “Payment Date”), deliver (or cause to
be delivered) to the Participant one share of Common Stock with respect to each
vested Restricted Stock Unit, as settlement of such Restricted Stock Unit and
each such Restricted Stock Unit shall thereafter be cancelled.
3.    Dividend Equivalents. With respect to ordinary cash dividends in respect
of shares of Common Stock covered by any outstanding Restricted Stock Units,
Participant will have the right to receive an amount in cash equal to (i) the
amount of any ordinary cash dividend paid with respect to a share of Common
Stock, multiplied by (ii) the number of shares of Common Stock covered by such
Restricted Stock Units, payable within sixty (60) days after such dividend is
paid to holders of shares of Common Stock generally, and in no event later than
the Payment Date of the Restricted Stock Unit to which such cash amount relates
(a “Dividend Equivalent Payment”), in each case subject to Section 6 of this
Agreement. In no event shall a Dividend Equivalent Payment be made that would
result in Participant receiving both the Dividend Equivalent Payment and the
actual dividend with respect to a Restricted Stock Unit and the corresponding
share of Common Stock.
4.    Restricted Stock Unit Transfer Restrictions. Unless otherwise determined
by the Committee, Restricted Stock Units may not be directly or indirectly
transferred, sold, assigned, pledged, hypothecated, encumbered or otherwise
disposed of whether for value or for no value and whether voluntarily or
involuntarily (including by operation of law) by the Participant (a “Transfer”)
other than by will or by the laws of descent and distribution, and any other
purported Transfer shall be void and unenforceable against the Company and its
Affiliates.
5.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to shares of Common Stock covered by Restricted Stock
Units.
6.    Withholding. The Participant hereby authorizes the Company or an Affiliate
thereof to which the Participant provides services, to satisfy applicable income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items (“Tax-Related Items”), with respect to any issuance,
transfer, or other taxable event under this Agreement or the Plan by withholding
from the proceeds of the sale of shares of Common Stock acquired upon settlement
of the Restricted Stock Units either through a voluntary sale authorized by the
Company or through a mandatory sale arranged by the Company or any of its
Affiliates on the Participant’s behalf pursuant to this authorization, to cover
the amount of such Tax Related Items. The Participant further authorizes the
Company or the applicable Affiliate to take such action as may be necessary in
the opinion of the Company or the applicable Affiliate to withhold from any
compensation or other amount owing to the Participant to satisfy all obligations
for the payment of such Tax-Related Items. Without limiting the foregoing, the
Committee may, from time to time, permit the Participant to make arrangements
prior to any Vesting Date described herein to pay the applicable Tax-Related
Items in a manner prescribed by the Committee prior to the applicable Vesting
Date, including by cash, check, bank draft or money order. The Participant
acknowledges that, regardless of any action taken by the Company or any of its
Affiliates the ultimate liability for all Tax-Related Items, is and


3



--------------------------------------------------------------------------------




remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or any of its Affiliates. The Company may refuse to
issue or deliver the shares of Common Stock or the proceeds from the sale of
shares of Common Stock, if the Participant fails to comply with his or her
obligations in connection with the Tax-Related Items. For purposes of this
Agreement, “Affiliate” means each of the following: (1) any corporation, limited
liability company, partnership, entity, trade or business that is directly or
indirectly controlled by the Company (whether by ownership of stock, partnership
or membership interests, assets or an equivalent ownership interest or voting
interest, through a general partner or manager or by contract); (2) any
corporation, limited liability company, partnership, entity, trade or business
that directly or indirectly controls the Company (whether by ownership of stock,
partnership or membership interests, assets or an equivalent ownership interest
or voting interest, through a general partner or manager or by contract); or (3)
any corporation, limited liability company, partnership, entity, trade or
business that is directly or indirectly under common control with the Company;
provided that, unless otherwise determined by the Committee, in any event, no
portfolio company in which a fund managed, directly or indirectly, by Ares
Management Corporation, has an investment, shall be deemed an Affiliate of the
Company.
7.    Rights to Employment or Other Service. Nothing in the Plan or in this
Agreement shall confer on any person any right to continue in the employ or
other service of the applicable Participating Company or any of its Affiliates
or interfere in any way with the right of the applicable Participating Company
or its applicable Affiliate and their respective stockholders to terminate such
person’s employment or other service at any time.
8.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. The Plan is incorporated herein by
reference. By signing and returning this Agreement, the Participant acknowledges
having received and read a copy of the Plan and agrees to comply with it, this
Agreement and all applicable laws and regulations. If and to the extent that
this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.
9.    Amendment. The Board or the Committee may at any time and from time to
time amend, in whole or in part, any or all of the provisions of this Agreement
to comply with any applicable law and may also amend, suspend or terminate this
Agreement subject to the terms of the Plan. Except as otherwise provided in the
Plan, no amendment, modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing by the party against whom it is
sought to be enforced.
10.    Notices. All notices hereunder shall be in writing, and if to the Company
or the Committee, shall be delivered to the Board or mailed to its principal
office, addressed to the attention of the Board; and if to the Participant,
shall be delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the applicable
Participating Company.


4



--------------------------------------------------------------------------------




11.    Section 409A. The Restricted Stock Units are intended to comply with or
be exempt from the applicable requirements of Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent; provided,
that the Company does not guarantee to the Participant any particular tax
treatment of the Restricted Stock Units. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Participant by Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code. Dividend Equivalent Payments
shall be treated separately from the Restricted Stock Units and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A of the Code. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may the Participant, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement.
12.    Miscellaneous.
(a)    Except as otherwise expressly provided in this Agreement (including in
Section 4 of this Agreement), this Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.
(b)    This Agreement shall be governed and construed in accordance with the
laws of Maryland (regardless of the law that might otherwise govern under
applicable Maryland principles of conflict of laws). With respect to any suit,
action or proceeding (“Proceeding”) arising out of or relating to this Agreement
or any transaction contemplated hereby, each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction of (i) the United States
District Court for the District of Maryland or (ii) in the event that such court
lacks jurisdiction to hear the claim, the state courts of Maryland located in
Baltimore, Maryland (the “Selected Courts”), and waives any objection to venue
being set in the Selected Courts, whether based on the grounds of forum non
conveniens or otherwise, and hereby agrees not to commence any such Proceeding
other than before one of the Selected Courts; provided, however, that a party
may commence any Proceeding in a court other than a Selected Court solely for
the purpose of enforcing an order or judgment issued by one of the Selected
Courts.
(c)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THE PLAN OR THIS
AGREEMENT.
(d)    This Agreement may be executed in one or more counterparts (including by
facsimile or electronic transmission), all of which taken together shall
constitute one contract. Alternatively, this Agreement may be granted to and
accepted by the Participant electronically.
(e)    The failure of any party hereto at any time to require performance or
insist on strict compliance by another party of any provision of this Agreement
shall not affect the right of such party to require performance of or compliance
with that provision, and any waiver by any party of any breach of any provision
of this Agreement shall not be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.


5



--------------------------------------------------------------------------------




(f)    Unless a clear contrary intention appears: (i) the defined terms herein
shall apply equally to both the singular and plural forms of such terms; (ii)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by the Plan
or the Agreement, and reference to a Person in a particular capacity excludes
such Person in any other capacity or individually; (iii) any pronoun shall
include the corresponding masculine, feminine and neuter forms; (iv) reference
to any agreement, document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (v) reference to any law, rule or regulation means such
law, rule or regulation as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder, and reference to any section or other
provision of any law, rule or regulation means that provision of such law, rule
or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to the Agreement as a whole and not to
any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of the Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.


[Signatures are on the following page]








6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
ARES COMMERCIAL REAL ESTATE CORPORATION
    
By:
 
Name:
 
Title:
 



PARTICIPANT


 
 
Name:
 











7

